Citation Nr: 1016872	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-18 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 
10, 2007, for the granting of service connection for the loss 
of use of both hands.  

2.  Entitlement to an effective date earlier than February 
10, 2007, for the granting of special monthly compensation at 
the rate provided by 38 U.S.C.A. § 1114 (o) and (r)(1).  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty in the United States Army 
from September 1968 until his disability retirement in August 
1971.  His service includes combat service in the Republic of 
Vietnam, and his decorations include the Bronze Star Medal 
with "V" device, the Purple Heart Medal with Oak Leaf 
Cluster, and the Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The RO received the appellant's original claim for 
benefits on or about August 19, 2004.  

2.  In a rating decision, issued in February 2005, the RO 
granted service connection for right upper extremity ulnar 
neuritis, and assigned a 30 percent disability evaluation.  
The effective date was determined to be August 19, 2004 - the 
date of the appellant's claim.

3.  Following notification of the February 2005 decision, the 
appellant submitted a notice of disagreement asking that a 
disability evaluation in excess of 30 percent be assigned.  

4.  Private medical examiners determined that the appellant 
effectively lost the use of his right hand and arm on 
September 21, 2006.  

5.  Entitlement to special monthly compensation at the (o) 
and (r)(1) rate, effective September 21, 2006, has been 
established based on the loss of use of both the right and 
left upper extremities and loss of use of both lower 
extremities, and the need for regular aid and attendance of 
another person.  

6.  There was no loss of use of the right hand and arm prior 
to September 21, 2006.

7.  The evidence does not show that the appellant's upper and 
lower extremities required the aid and attendance of another 
person prior to September 21, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 21, 2006 
for the award of a 100 percent disability rating for loss of 
use of the right arm have been met.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2009).

2.  The criteria for special monthly compensation at the (o) 
and (r)(1) rate were met on and after September 21, 2006.  38 
U.S.C.A. §§ 1114(r)(1), 5102, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 3.400(o)(2) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the appellant was stationed in the Republic of Vietnam, 
he was severely wounded as a result of enemy rocket fire.  He 
received treatment for multiple fragment wounds to both lower 
extremities, the left upper extremity, and the abdomen.  He 
was administratively retired from service in September 1971 
and shortly thereafter submitted a claim for VA benefits.  
Upon reviewing the record, service connection was granted for 
bilateral below the knee amputations, the residuals of 
shrapnel wound of the left upper extremity, a splenectomy, 
the residuals of a wound of the pelvic girdle, laceration of 
the external cutaneous nerve of the right thigh, the 
residuals of a wound to the abdomen with laceration of the 
liver, the residuals of malaria, perforation of the left ear 
drum with tympanoplasty, and recurrent urethral condylomata.  
A combined disability rating of 100 percent was assigned.  
Special monthly compensation was awarded as a result of 
bilateral below the knee amputation with additional 
disabilities ratable at 50 percent or more, and loss of use 
of the left hand.  Despite the appellant's various injuries 
and disabilities, after the appellant recovered from his 
injuries, obtained further schooling, and then went to work 
for the Internal Revenue Service for over twenty-seven years.  

Then, in August 2004, the appellant submitted a claim for 
additional benefits to his local RO.  The appellant 
specifically stated that he wished to be evaluated for an 
"increased special compensation award" that he believed was 
appropriate because he had lost, or was in the process of 
losing, the strength in his right hand and wrist.  To support 
his assertions, the appellant provided private and VA medical 
records.  He also underwent a VA examination of his arms and 
hands in December 2004.  Upon examination, it was determined 
that the appellant had good range of motion of the right 
upper extremity.  Some atrophy of the muscles was however 
reported.  Grip strength of the hand was found to be weak and 
there was decreased sensation in some of the appellant's 
fingers.  Right upper extremity ulnar neuritis was diagnosed.  
The examiner also concluded that there was mild to moderate 
weakness, fatigue, and incoordination, and that these 
manifestations would be exacerbated by repetitive use.  

The results were forwarded to the RO which, in turn, issued a 
rating decision on the merits of the claim.  Such a rating 
was issued in February 2005.  In that action, the RO granted 
service connection for right upper extremity ulnar neuritis 
as secondary to the appellant's service-connected wound of 
the left upper extremity with fractures of the metacarpals 
and incomplete paralysis of the left median nerve with 
complete paralysis of the left ulnar nerve.  A 30 percent 
disability rating was assigned in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 8516 
(2004).  It was also determined that the criteria to grant 
special monthly compensation due to loss or loss of use of 
both upper and lower extremities were not met.  The appellant 
was subsequently notified of this decision.  

Following that decision, the appellant submitted numerous 
private and VA medical records and reports.  For example, a 
VA neurology consult was accomplished in May 2005.  From that 
examination report, it is learned that the appellant had been 
complaining about right upper extremity weakness and 
numbness.  In the neurology consult, the neurologist observed 
that the appellant's right upper extremity was contracted and 
"claw-like".  The doctor, upon completing various tests of 
the right arm, concluded that the appellant was suffering 
from right ulnar neuropathy that was possibly radicular in 
nature.  However, the examiner did not opine that the 
appellant had lost the use of the right hand and arm.  

Another medical report in the record is from the appellant's 
private doctor and is from August 2005.  In that report, the 
doctor reported that the right arm had atrophied and the 
right hand finger movements were reduced.  It was further 
written that there was global reduction in strength in the 
right upper extremity, including biceps, triceps, deltoids, 
supra, and infraspinatus muscles.  The intrinsic muscles were 
particularly noted as having reduced strength.  Again, the 
examiner did not suggest that the appellant had lost the use 
of the right arm and hand.  

The appellant then submitted a notice of disagreement (NOD) 
in November 2005.  In the NOD, the appellant claimed that the 
disability rating assigned for his right upper extremity was 
too low and that for all practical purposes, he did not have 
the use of his right arm.  As such, he asserted that he 
should be assigned special monthly compensation (SMC) for the 
loss of use of both of his upper extremities [SMC at the M-1 
level and 0-3 level] and that a higher disability rating 
should be assigned for the right arm.  

After the appellant submitted his notice of disagreement, 
additional medical records and reports were submitted and 
added to the claims folder.  For example, a private 
examination from September 2006 indicated that the appellant 
was experiencing persistent pain and weakness in the right 
arm.  Another record from October 2006, also from a private 
medical care provider, noted that the appellant had 
significant pain in the right shoulder and significant 
weakness in the right arm.  The physician further reported 
that the appellant was experiencing significantly diminished 
sensation in the arm.  Finally, the examiner reported that 
"[s]ince October [2005], the patient's weakness has 
progressed to the point where he is no longer able to use his 
intrinsic right hand muscles."  

Another VA examination of the right hand and arm was 
accomplished in February 2007.  Upon completion of the 
examination, the examiner reported the following:

	. . . as the veteran has very 
minimal active motion/use of his right 
hand due to his cervical myelopthay.

....

There is no meaningful movement of the 
right hand.

	. . . The veteran has significantly 
compromised and limited function of his 
right hand from his cervical spine 
condition that limits his ability to 
perform basic tasks. . . .

The above results were forwarded to the RO.  Upon reviewing 
the examination report along with the other documents of 
record, the RO issued a rating decision in March 2007.  The 
RO granted entitlement to compensation pursuant to 38 
U.S.C.A. § 1160 for the loss of use of both hands.  See 38 
C.F.R. Part 4, Diagnostic Code 5109 (2006).  The effective 
date of the award was determined to be February 10, 2007 - 
the date of the VA examination that found no meaningful 
movement of the right hand.  Additionally, entitlement to 
special monthly compensation at provided by 38 U.S.C.A. 
§ 1114 (o) and (r)(1) was granted.  Special monthly 
compensation at the M-1 level was also granted, effective 
February 10, 2007.  

The appellant was notified of the rating decision and he 
responded with an NOD.  In that NOD, the appellant argued 
that the evidence showed that he effectively loss the use of 
both hands on or about September 21, 2006.  To support his 
assertions, the appellant pointed to three private medical 
records accomplished on September 21st and 22nd, of 2006 
(Statements from Doctors B. Eidelman, G. Thorsteinsson, and 
K. C. New).  He opined that if one read all three reports 
together, one could conclude that at that point, the 
appellant had lost the use of the right upper extremity.  As 
such, he concluded that since the evidence supported his 
claim, the effective date that should be assigned should be 
September 21, 2006, rather than February 10, 2007.  He 
further indicated that it was as of this date - September 21, 
2006 - that he needed additional aid and attendance because 
he no longer had the use of both of his upper extremities.  
The RO has denied the appellant's claim and he has appealed 
to the Board for review.  For the reasons discussed below, 
the Board concurs with the Veteran's assertion that he met 
the criteria as of September 21, 2006.  

The appellant's disability claim arises from his disagreement 
with the effective date following the grant of service 
connection.  Once service connection has been granted, the 
claim has been substantiated, and additional notice is not 
required because any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Further, because the application of the law to the undisputed 
facts is dispositive of this appeal, no discussion of VA's 
duties to notify and assist is necessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2009).

An exception to the above general rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that circumstance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2009).  
See Harper v. Brown, 10 Vet. App. 125, 126 (1997); see also 
VAOPGCPREC 12-98, at 3 (1998).  The term "increase" as used 
in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2009) means an increase to a higher disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
an appellant or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the appellant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2009) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2009) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 (2009) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Court, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 
4.1, 4.2 (2009).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2009).

When the RO concluded that the appellant had lost the ability 
of use of both hands, it used the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 5109 for the assignment of the 
100 percent disability.  A disability evaluation under this 
diagnostic code also establishes an entitlement to special 
monthly compensation.  Special monthly compensation is 
payable at a statutorily specified rate if the Veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. § 
1114(m) and (o) (West 2002); 38 C.F.R. § 3.350 (2009).

Loss of use of a hand, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  38 
C.F.R. §§ 3.350(a)(2)(i), 4.63 (2009).  The determination 
will be made on the basis of the actual remaining function of 
the hand, whether the acts of grasping, manipulation, 
etcetera, could be accomplished equally well by an amputation 
stump with prosthesis.  Id.

In regard to awards of special monthly compensation for loss 
of use, the Board notes that "[t]he relevant inquiry 
concerning an SMC award is not whether amputation is 
warranted but whether the appellant has had effective 
function remaining other than that which would be equally 
well served by an amputation with use of a suitable 
prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 
373 (1998).

In this instance, when the appellant originally filed his 
claim for an increased evaluation in August 2004, both the 
private and VA medical records indicated that the appellant 
still had some use of his right hand.  However, the medical 
records obtained after that reveal that there was a steady 
progression of worsening symptoms.  Yet, it is not until 
September 21st and 22nd, of 2006, that the medical evidence 
(in the form of several private medical records) established 
that for all practical purposes, the appellant no longer had 
use of the right upper extremity.  

A medical examination report from a Dr. Thorsteinsson 
reported that the appellant was experiencing constant pain in 
the right arm.  The pain was rated 9 out of 10 on a pain 
scale.  At that point, the doctor reported significant 
weakness especially in the fingers.  Moreover, the appellant 
had numbness, tingling, and sensitivity at the ulnar border 
of the right hand.  In order to combat the pain in the arm 
and hand, the appellant was using hydrocodone and fentanyl 
patches.  

A private neurology examination from that same day reported 
muscle wasting/atrophy of the right upper arm.  Marked distal 
weakness was reported involving the wrist dorsiflexors, 
finger extensors, and intrinsic hand muscles.  Sensory 
examination revealed diminished appreciation of pinprick or 
light touch sensation over much of the right hand extending 
into the ulnar border of the forearm to about mid-arm level.  
The surviving portion of the left arm produced similar 
sensory exam results.  Pain in the right upper arm was also 
reported by the neurologist.

The third examination that was done was accomplished on 
September 22nd.  The appellant told the examiner that after 
he underwent an anterior cervical diskectomy and fusion in 
October 2005, the pain diminished somewhat.  However, the 
weakness persisted.  The appellant further stated that since 
the surgery, he believed that the army weakness became worse.  
In order to help with the pain, the examiner noted that the 
appellant was using a brace on the right forearm and hand to 
keep the wrist in a slight extension position.  It was 
reported that the pain still existed and it was no longer 
reduced through the use of opiates.  The neurosurgeon 
indicated that the arm was severely disabling.  

After seeing the above-noted three doctors, the appellant 
returned to his private doctor in October 2006.  During that 
visit, the doctor concluded that the pain produced by the 
right arm was more disabling than the pain in the left 
disfigured arm.  The pain was described as aching, numbing, 
burning, and throbbing.  It was reported that there was no 
only pain in the hand but also in the shoulder.  Besides 
pain, the doctor reported that there was muscle atrophy in 
the arm and shoulder, and decreased strength in the arm 
muscles.  The doctor further stated that the appellant's 
measured weakness had "progressed to the point where he is 
no longer able to use his intrinsic right hand muscles."  

It was shortly after the visit to the private doctor in 
October 2006 that the appellant underwent the VA examination 
(circa February 2007) that produced the 100 percent disabling 
rating.  

Besides the medical records submitted by the appellant, since 
first submitting his claim for benefits in October 2004, the 
appellant has provided written, detailed statements 
concerning his use, or the lack thereof, of the right arm.  A 
review of these statements indicates that when the appellant 
initially requested an increased evaluation, he was capable 
of using the right arm.  However, as the pain and discomfort 
increased, the appellant's ability to use the right upper 
extremity decreased.  The written statements correspond to 
the private medical records which, finally in September 2006, 
demonstrate that the appellant's ability to use the arm and 
hand was profoundly limited.  

The Board has reviewed the medical evidence of record along 
with the statements from the appellant.  The Board finds that 
the evidence is at least in relative equipoise that the 
appellant's disability of the right upper extremity rose to 
the level of effective loss of use of the extremity on 
September 21, 2006.  The evidence need not demonstrate a 
total loss of all function before loss of use is considered.  
See Tucker, supra.

In other words, the appellant is entitled to a 100 percent 
disability evaluation for the loss of use of his hands, 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5109, from 
September 21, 2006, which is the first date that it was and 
is factually ascertainable that an evaluation of 100 percent 
under the applicable criteria was warranted for the 
appellant's right upper extremity.  As noted above, the 
effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date.  38 
C.F.R. § 3.400(o)(2) (2009).  

However, prior to September 21, 2006, the record does not 
contain a finding or an opinion by a physician or medical 
care provider that would indicate, suggest, or insinuate that 
the appellant had loss of use of his right arm/hand such that 
it would approximate amputation.  

Having found that an earlier effective is warranted, the 
Board would also noted that the appellant is also entitled to 
special monthly compensation at the "m" level (loss of use 
of both hands - 38 U.S.C.A. § 1114(m)) from that date 
(September 21, 2006) and also at the "r(1)" level 
(entitlement to additional aid and attendance allowance - 38 
U.S.C.A. § 1114 (r)(1)).  That is, as of September 21, 2006, 
and because of the appellant's lack of use of both arms, the 
appellant then became eligible for increased special monthly 
compensation because of the need of aid and attendance.  

As such, to the extent described above, the Veteran's claim 
is granted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the effective date claim, the Veteran appealed 
the effective date assigned in the initial grant of service 
connection, which is a downstream appeal; nevertheless, 
notice was provided by a letter dated in July 2007, which 
informed the Veteran of all the elements required by the 
Pelegrini II Court as stated above; as well as informing him 
how disability ratings and effective dates are formulated.
With respect to the duty to assist, the relevant VA and 
private treatment records have been obtained.  The Veteran 
was also provided with a VA examination (the report of which 
has been associated with the claims file).  Additionally, the 
Veteran was offered the opportunity to testify at a hearing 
before the Board, but he declined.  Accordingly, there is no 
prejudice to the Veteran in adjudicating this appeal.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

An effective date of September 21, 2006, for the awarding of 
a 100 percent disability rating for the loss of use of both 
upper extremities, to include the hands, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

An effective date of September 21, 2006, for the awarding of 
special monthly compensation at the rate provided by 38 
U.S.C.A. § 1114 (o) and (r)(1) is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  


____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


